 600DECISIONSOF NATIONAL LABOR RELATIONS BOARDmen operatethehybridpresseswhich combine both theletterpress and the offset process.4 The Employer is cur-rentlyendeavoring to train all pressmen to operate bothtypes of equipment and has offered a bonus to those who areable to operate more than one piece of such equipment.Where, as here, there is a considerable degree of integra-tionbetween the letterpress employees and those in thelithographic process, and no party seeks to represent sepa-rately the lithographic employees, we have recognized thatthese employees have related interests and may constitute aseparate unit.5 Moreover, the record, in our opinion, fails toreveal such close integration of functions and interchange ofemployees between these departments and the remainder oftheEmployer's operations as to preclude their separaterepresentation.We find that all employees in the pressrooms, both offsetand letterpress, and in the camera and plate department oftheEmployer at its Houston, Texas, plant, including allpressmen, both letter and offset pressmen, their helpers,apprentices, operators, cameramen, strippers, platemakers,plate proofreaders, and plate file clerk, but excluding allother employees, office employees, guards, watchmen, and allsupervisors within the meaning of the Act, constitute a unitappropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication.4 Apparently three hybrid or combination presses have been acquired by the Employersince the Amalgamated Lithographers of America sought, and the Board found, a unit of theEmployer's lithographic production employees appropriate. The Rein Company, Case No.39-RC-270, decided February 12, 1951 (not reported in printed volumes of Board DecIsionsand Orders).A total of 50 percent of the Employer's printing production is done on these hybrid orcombination presses.5Master-Craft Corporation, 92 NLRB 524; Messenger Corporation, 94 NLRB No. 86(not reported in printed volumes of Board Decisions and Orders).INTERNATIONAL HARVESTER COMPANY, EAST MOLINEWORKSandINTERNATIONAL UNION, UNITED AUTOMO-BILE, AIRCRAFT AND AGRICULTURAL IMPLEMENTWORKERS OF AMERICA, CIO' AND ITS FE LOCAL 104UAW-CIO.,2PetitioneriHereinafter referredto as UAW-CIO.2 Hereinafter referredto as 104 UAW.108 NLRB No. 91. INTERNATIONAL HARVESTER COMPANY, EAST MOLINEWORKS601INTERNATIONAL HARVESTER COMPANY, EAST MOLINEWORKSandINTERNATIONAL UNION, UNITED AUTOMO-BILE, AIRCRAFT AND AGRICULTURAL IMPLEMENTWORKERS OF AMERICA, CIO AND ITS FE LOCAL 106UAW-CIO, 3 Petitioner. Cases Nos. 13-RC-3542 and 13-RC-3575. April 29, 1954DECISION AND DIRECTION OF ELECTIONSUpon separate petitionsdulyfiled under Section 9(c) of theNational Labor Relations Act, a consolidated hearing was heldbefore John P. Von Rohr,hearing officer.The hearing offi-cer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Upon the entire record in this case,the Board finds:"1.The Employer is engaged in commerce within the mean-ing of the Act.2.The labor organizations involved claim to representcertain employees of the Employer.'3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the mean-ing of Section 9 (c) (1) and Section 2(6) and(7) of the Act.InCase No. 13-RC-3575, the Petitioner, UAW-CIO and106 UAW,seeks to represent a unit of machine repair,experi-mental,and toolroom employees,hereinafter referred to asthemachinists' unit. In Case No. 13-RC-3542,the Petitioner,UAW-CIO and 104 UAW, seeks to represent all other pro-duction and maintenance employees of the East Moline Works.The Employer and the Intervenors, 104 UE and 106 UE, con-tend that their current master contract covering the employeesin both units constitutes a bar to both petitions.The Petitionerscontend that the contract is not a bar because there have beenschisms in both units leading to confusion as to the identity ofthe representative of such units.IAM took no position as tocontract bar.Until 1949 the parent organization of 104 UE was UnitedFarm Equipment and Metal Workers,CIO. In October 1949United Farm Equipment and Metal Workers became affil-iatedwith UE. Shortly thereafter, at the annual convention3Hereinafter referred to as 106 UAW.4The requests of the Employer and Petitioners for oral argument are hereby denied, asthe record and briefs,in our opinion,adequately present the issues and the positions of theparties.5InCase No. 13-RC-3542, United Farm Equipment and Metal Workers, Local 104, HE,hereinafter referred to as 104 HE, intervened on the basis of a current contractual interest.In Case No. 13-RC-3575, United Farm Equipment and Metal Workers, Local 106 HE, herein-after referred to as 106 UE,intervened on the basis of a current contractual interest, andDistrict Lodge No. 102, International Association of Machinists, AFL, hereinafter referredto as IAM, intervened on the basis of a showing of interest. The hearing officer referred totheBoard motions by the Employer, 104HE, and 106 UE to dismiss the petitions on theground of contract bar. These motions are denied for the reasons stated in the text. 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDofCIO,United Farm Equipment and Metal Workers and UEwere expelledfrom CIOand their certificates of affiliationwere revoked.6The cause of UE's expulsion,as stated in theresolution of expulsion passed at the convention,was theCommunist domination of UE and its devotion to principlesinconsistentwith the policies and objectivesof CIO.' Afterthese expulsions,104 UE continued as a local of United FarmEquipment and Metal Workers, UE.The Intervenor,104 UE,represented all the production andmaintenance employees in a plantwide unit at the East MolineWorks from1941 to July 1952, when,pursuant to a consentelection,themachinists'unit was severed from the plantwideunit.Although 104 UEwon this election,it transferred to 106UE the rightto represent the machinists'unit.Thereafter,104 UE continued to represent the rest of the production andmaintenance employees.On November 15, 1952,theEm-ployer,UE, and all its locals which represented bargainingunits at International Harvester plants entered into a masteragreement covering all such units,including the two units hereinvolved. This contractexpires onJune30, 1955.On August9, 1953,amembership meeting of106 UE, dulynoticed,was heldat whichdisaffiliation from UE was con-sidered.Over halfof the members of 106 UE attended andvoted 48 to 3 to disaffiliatefrom UE. All ofthe officers of106UE were present and the meeting was conducted by itspresident,Lyle Davis.On August 16, 1953, theexecutive board of 106 UE met anddecided to conduct a vote on the following day after workamong its members in the machinists'unit to determinewhether they wishedto affiliatewith UAW-CIO. Notice wasgiven to the members of 106 UE the following day to appearat the headquarters of 104 UE after work to cast a writtenballot onthis question.The resultwas a 34 to 7 vote in favorof affiliationwith UAW-CIO. OnAugust 23,1953, 106 UE heldanothermembership meeting at which a second vote wastaken in favor of affiliationwith UAW-CIO.On August 16, 1953,amembership meeting-of 104 UE washeld pursuant to notice given its members in the usual mannerinforming them that future affiliation was tobe discussed. Thismeeting was attendedby approximatelytwice the numberusuallyattending membership meetings.The membersvoted45 to 2 todisaffiliatefrom UEand 42 to 5 to affiliatewith UAW-CIO.'61949 Proceedings of the Eleventh Constitutional Convention of the Congress of IndustrialOrganizations,pp 302,327, 334, 347.7United Farm Equipment and Metal Workers,which had already affiliated with UE at thetime of its expulsion,was separately expelled because it had failed to follow a previousinstruction of the CIO executive board to take steps toward affiliationwith UAW-CIO.6The executive board of 104 UE had previously decided to recommend disaffiliation fromUE to its members and had mailed ballots to them to determine their sentiment.However,themail ballots were not returned and counted until August24, 1953. Theresult was a 289to 30 vote in favor of disaffiliation.Thisresult was never announced to the membership asit had already voted to disaffiliate at the membership meeting on August 16. INTERNATIONAL HARVESTER COMPANY, EAST MOLINE WORKS603At bothdisaffiliation meetings,the belief of the members of 104UE and 106 UE thatUE was Communist dominated was advancedas one of the reasons for disaffiliating from UE.Lyle Davis,president of 106 UE prior to disaffiliation,stated at the 106UE disaffiliation meeting that he favored disaffiliation becauseUE was spending too much time and money protecting Com-munists.Glen Roberts,grievance committee chairman of 106UE, pointed out at that meeting that an overriding factor in thedecrease in the membership of 106 UE during the year priorto its disaffiliation was communismin UE.Davis was presentat the disaffiliation meeting of 104 UE and stated that "oneof the prime reasons of [sic] 106 wanted out of UE was theCommunist influence."He advised the members of 104 UEto disaffiliate for that reason. Other officers and members ofbothlocalsgave this as a reason in speaking in favor ofdisaffiliation at both meetings. BAfter thedisaffiliation actions,both locals informed theEmployer thattheyhad changed their affiliationto UAW-CIOand identified themselves as 104UAW and 106 UAW re-spectively.Each requested the Employer to recognize it asthe representative of the employees in its respectiveunit. TheEmployerrefused to recognizeeither UAW-CIO local.All the officersand stewards of 106 UE joined in the dis-affiliation and since the disaffiliation there has been no ac-tivityby 106 UE. All of theofficers of 104 UE, except thegrievance committee chairman,as well as a number of itsstewards joined in the disaffiliation in that local. Shortly afterthe disaffiliation,UE removed the disaffected officers andstewards of 104 UE and appointed new officers and stewards.The new officers and stewards have processed grievancesand have been recognizedby the Employer,although nomembership meetings of 104 UE were held from the time ofthe disaffiliation until the hearing in the instant case.The Board ordinarily does not find that a question con-cerning representation exists when a collective-bargainingcontract is in effect.When,however,the Board finds a schismin the contracting union,itwill,as an exception to its con-tract-bar rule,direct an immediate election to determine thebargaining agent. 11 In this case,the Board has examined thefacts presented and has reviewed its schism doctrine. The9 The Employer and the UElocals contend that contract dissatisfaction ratherthan Com-munist dominationof UEcaused the members of104 UE and 106 UEto disaffiliate from UEand affiliatewith UAW. However,we are satisfied upon the entire record that the sameconsiderationswhichled to the expulsionof UE from CIOwere at least a major factor inthe decision of the membersof bothlocals to go over toUAW. Inreaching this conclusion,we are awarethatthe hearing officer rejected some exhibits and offers of proof of the Em-ployerand the UElocals bearing on motive.Assuming that the matter thus sought to beintroduced had been admittedin therecord, our conclusion would be unaffected.liSee BostonMachine Works Company, 89 NLRB 59;cf. Saginaw Furniture Shops, Inc.,97 NLRB 1488; Allied Container Corp., 98 NLRB580; Mission Appliance Corporation, 104NLRB 577. 604DECISIONSOF NATIONAL LABOR RELATIONS BOARDBoard concludes that expulsion of a labor union by its parentorganization coupled with disaffiliation action at the locallevel for reasons related to the expulsion disrupts any es-tablished bargaining relationship between an employer and thelocal union and creates such confusion that the existing con-tract with such union no longer stabilizes industrial relationsbetween the employer and its employees. The circumstancesof this case demonstrate such confusion. Such confusion andinstability can only be prolonged by holding the existing con-tracta bar. Accordingly, where the expulsion of a labororganization from its parent has been followed by disaffiliationat the local level for reasons related to the expulsion, as inthe instantcase,theBoard will find that a schism existswhich warrants directing in immediate election notwithstandingthe existence of a contract with the union suffering the schismwhich would otherwise bar a determination of representative.Accordingly, we find that the contract between the Employerand the Intervenors 104 UE and 106 UE does not bar thisproceeding.ll4.We find that the following units of employees of the Em-ployer at its East Moline Works, as stipulated by the parties,are appropriate.(A) All production and maintenance employees excludingsalaried employees, supervisory employees on hourly ratesabove the rank of working group leaders, factory clericalemployees, office clerical employees, indentured apprentices,student executives, fire and watch employees (except productionandmaintenance employees who act as volunteer fireman),patternmaker apprentices, designers and trim diemakers,employees of departments 19, 20, and 38 not excluded above,guards, and supervisors as defined in the Act.(B) All employees of department 19 (machine repair), de-partment 20(experimental),and department 38 (toolroom),'IA.C. Lawrence Leather-Company, 108 NLRB 546.The Employer contends that the schism doctrine should not be applied in the instant casebecausethe disaffiliation was not coextensive with all the plants covered by its master agree-ment with UE. However, where, as here, the master agreement covers a number of unitsfor which bargaining agents have been separately certified, it is sufficient that the disaffil-iation be coextensive with a single one of the several bargaining units covered by the masteragreement.General Electric Company Appliance Service Center, 96 NLRB 566. As eachof the disaffiliations in the instant case occurred in such a unit, we find no merit in thiscontention.Member Rodgers concurs in the direction of elections herein, but finds it unnecessary todecide whether there has been a schism. Instead, he would refuse to recognize the contractof the Intervenors as a bar for reasons of broad public policy. Neither Local 104 UE norLocal 106 UE was in compliance with requirements of Section 9 (h) of the Act when theinstant petitionswere filed.Moreover, their parent organization, the UE, had previouslybeen expelled from the Congress of Industrial Organizations because of Communist dom-ination. Under these circumstances the availability of theBoard's processes to the Intervenorwould not, in Member Rodgers' opinion, effectuate the policies of the Act nor properly servethe interests of national security.In view of our disposition of this case it is not necessary to consider the other reasonsadvanced by the Petitioners for finding no contract bar. SECURITY ENTERPRISES605excluding office clerical employees,diesinkers,trim makers,diesinkingand duplicatingmachine operators,indenturedapprentices,guards,and supervisors as defined in the Act.5.Contrary to the contentions of 104 UE and 106 UE, wedo not find that the designationof the UAW-CIO locals on theballot as 104 UAW and 106 UAW will create confusion in theminds of the voters as to the identity of the participants inthe election.Accordingly,we grant the request of the Pe-titioners that their names appear on the ballots as in thecaption herein. 12The hearing officer referred to the Board a motion by 104UE and 106 UE that any election directed herein should bedeferred until a representative complement of employees isemployed at the East Moline Works.The record indicates thatat the time of the hearing,because of recent layoffs, thenumber of production and maintenance employees.was aboutone-third of the number employed at the time of the disaffilia-tion actions described above.The Employer stated that it didnot anticipate any substantial change in the number of em-ployees in the immediate future.Accordingly,we see noreasons to defer the election herein directed.Furthermore,as stated in the direction of elections,those employees whohave been only temporarily laid off,will be eligible to vote.The motion is therefore denied.[Text of Direction of Elections omitted from publication.]12 SonotoneCorporation,90NLRB 1236 at 1239.Participationof 104 UE and 106 UEin the elections directed herein isconditionedupon their compliancewith Section 9 (f),(g), and(h) of the Act.SECURITY ENTERPRISES DIVISION OF INDIANAPOLIS WIREBOUND BOX COMPANYandLOCAL 135,INTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS, WARE-HOUSEMEN AND HELPERS OF AMERICA,AFL, Petitioner.Case No.35-RC-944. April 29, 1954SUPPLEMENTAL DECISION AND DIRECTIONOn January 8, 1954,pursuant to a Decision and Direction ofElection issued by the Board in the above-entitled case,' anelection was conducted,under the direction and supervision ofthe Regional Director,among truckdrivers at the Employer'sIndianapolis,Indiana,plywood manufacturing and sales plantin the unit found appropriate.Following the election,the Re-gional Director issued and served upon the parties a tally of'ballots,which shows that, of the 7 ballots cast in the election,'Not reported in printed volumes of Board Decisions and Orders.108 NLRB No. 97.